 



EXHIBIT 10.6

     
Travelzoo Inc.
590 Madison Avenue, 21st Floor
New York, NY 10022
  (TRAVELZOO LOGO) [c93830c9383000.gif]
 
   
Fax number for insertion orders (650) 943-2433
   

                  REVISION   Insertion Order    
Insertion Order #:
  11607.a   Date:   1/28/2005    
 
               
Advertiser:
  Travelocity.com LP            
 
               
Contact Information:
  Emma Coker
Click Here, Inc.
8750 N. Central Expressway
Suite 1200
Dallas, TX 75231-6437
Phone: (214) 891-5323
Fax: (214) 891-5333
ecoker@clickhere.com   Bill To:   Click Here, Inc.
Emma Coker
8750 N. Central Expressway
Suite 1200
Dallas, TX 75231-6437    
 
               
Sales Contact:
  Susan Barrett
Phone: (212) 521-4204 sbarrett@travelzoo-inc.com   Producer:   Mandy Gresh
Phone: (212) 521-4243 mgresh@travelzoo-inc.com          
Advertising Program
               
 
               
Flight Dates:
  1/1/2005 — 12/31/2005            
 
               
Placements:
          Fee:    
 
                          * clicks SuperSearch Website           $*
 
               

  TOTAL NET INVESTMENT           $*

Notes:

SuperSearch is a cost-per-click agreement. Click volume is driven by consumer
usage, may not be delivered evenly over the contract period, and may be
delivered in full prior to the end of the contract period. In the event of early
delivery, Advertiser must purchase additional volume to continue advertising.
Unless stated otherwise on this Insertion Order, Advertiser acknowledges that
delivery statistics provided by Travelzoo are the official, definitive
measurements of delivery and payment obligations for this Insertion Order.
Orders are invoiced on the first day of the campaign. Standard terms: Net 30
days (with approved credit). Travelocity IO Addendum and Sequential Liability
Agreement for 2005 signed by both parties shall supersede Travelzoo Standard
Terms and Conditions.

Cancellation: A minimum monthly advertising fee of $* is non-cancellable; any
monthly portion of clicks above this level can be cancelled by advertiser upon
90-days written notice. See terms & conditions for how this notice must be
delivered.

       
Travelzoo Inc., 590 Madison Avenue, 21st Floor, New York, NY 10022
Fax number for Insertion orders (650) 943-2433
  Page _ of 3

 



--------------------------------------------------------------------------------



 



General Terms and Conditions for Advertising with Travelzoo

The following terms and conditions (the “General Terms”) shall be deemed to be
Incorporated into every insertion order/advertising agreement (the “Insertion
Order”):



1.   Terms of Payment. Advertiser must submit completed credit application to
determine terms of payment. If no credit application is submitted or the request
for credit is denied by Travelzoo Inc. (“Travelzoo”) in its sole discretion, the
Insertion Order must be paid in advance of the advertisement start date. Major
credit cards (Visa, MasterCard, and American Express) are accepted. If Travelzoo
approves credit, Advertiser will be invoiced on the first day of the contract
period set forth on the Insertion order and payment shall be made to Travelzoo
within thirty (30) days from the date of invoice (“Due Date”). Amounts paid
after the Due Date shall bear interest at the rate of one percent (1%) per month
(or the highest rate permitted by law, if less). In the event Advertiser fails
to make timely payment, Advertiser will be responsible for all reasonable
expenses (including attorneys’ fees) incurred by Travelzoo in collecting such
amounts. Travelzoo reserves the right to suspend performance of its obligations
hereunder (or under any other agreement with Advertiser) in the event Advertiser
fails to make timely payment hereunder or under any other agreement with
Travelzoo,   2.   Positioning. Except as otherwise expressly provided in the
Insertion Order, positioning of advertisements on Travelzoo is at the sole
discretion of Travelzoo. Travelzoo may, at its sole discretion, remove from the
Insertion Order (and substitute with similar inventory) any keyword or category
page that it believes to be a trademark, trade name, company name, product name
or brand name belonging to or claimed by a third party.   3.   Usage Statistics.
Unless specified in the Insertion Order, Travelzoo makes no guarantees with
respect to usage statistics or levels of impressions for any advertisement.
Advertiser acknowledges that delivery statistics provided by Travelzoo are the
official, definitive measurements of Travelzoo’s performance on any delivery
obligations provided in the Insertion Order. The processes and technology used
to generate such statistics can be audited by the advertiser or an independent
agency.   4.   Renewal. Except as expressly set forth in the Insertion Order,
any renewal of the Insertion Order and acceptance of any additional advertising
order shall be at Travelzoo’s sole discretion. Pricing for any renewal period is
subject to change by Travelzoo from time to time.   5.   No Assignment or Resale
of Ad Space. Advertiser may not resell, assign, or transfer any of its rights
hereunder, and any attempt to resell, assign or transfer such rights shall
result in immediate termination of this contract, without liability to
Travelzoo.   6.   Limitation of Liability. In the event (1) Travelzoo fails to
publish an advertisement in accordance with the schedule provided in the
Insertion Order, (2) Travelzoo fails to deliver the number of total page views
specified in the Insertion Order (if any) by the end of the specified period, or
(3) of any other failure, technical or otherwise, of such advertisements to
appear as provided in the Insertion order, the sole liability of Travelzoo to
Advertiser shall be limited to, at Travelzoo’s sole discretion, a pro rata
refund of the advertising fee representing undelivered page views, placement of
the advertisement at a later time in a comparable position, or extension of the
term of the Insertion Order until total page views are delivered. In no event
shall Travelzoo be responsible for any consequential, special, punitive or other
damages, including, without limitation, lost revenue or profits, in any way
arising out of or related to the Insertion Order/General Terms or publication of
the advertisement, even if Travelzoo has been advised of the possibility of such
damages. Without limiting the foregoing, Travelzoo shall have no liability for
any failure or delay resulting from any governmental action, fire, flood,
insurrection, earthquake, power failure, riot, explosion, embargo, strikes
whether legal or Illegal, labor material shortage, transportation interruption
of any kind, work slowdown or any other condition beyond the control of
Travelzoo affecting production or delivery in any manner.   7.   Advertisers
Representations; Indemnification. Advertisements are accepted upon the
representation that Advertiser has the right to publish the contents of the
advertisement without infringing the rights of any third party and without
violating any law. In consideration for such publication, Advertiser agrees, at
its own expense, to indemnify, defend, and hold harmless Travelzoo and its
employees, representatives, agents and affiliates, against any and all expenses
and losses of any kind (including reasonable attorneys’ fees and costs) Incurred
by Travelzoo in connection with any claims, administrative proceedings or
criminal investigations of any kind arising out of publication of the
advertisement and/or any material, product or service of Advertiser to which
users can link through the advertisement (including, without limitation, any
claim of trademark or copyright infringement, defamation, breach of
confidentiality, privacy violation, false or deceptive advertising or sales
practices).   8.   Provision of Advertising Materials. Advertiser will provide
all materials for the advertisement in accordance with Travelzoo’s policies in
effect from time to time, including (without limitation) the manner of
transmission to Travelzoo and the lead-time prior to publication of the
advertisement. Ads cannot link to pages that include pop-up or pop-under
windows. Travelzoo shall not be required to publish any advertisement that is
not received in accordance with such policies and reserves the right to charge
Advertiser, at the rate specified in the Insertion Order, for Inventory held by
Travelzoo pending receipt of acceptable materials from Advertiser which are past
due. Advertiser hereby grants to Travelzoo a non-exclusive, worldwide, fully
paid license to use, reproduce and display the advertisement (and the contents,
trademarks and brand features contained therein) in accordance herewith,   9.  
Right to Reject Advertisement. All contents of advertisements are subject to
Travelzoo’s approval. Travelzoo reserves the right to reject or cancel any
advertisement, insertion order, URL link, space reservation or position
commitment, at any time, for any reason whatsoever (including belief by
Travelzoo that placement of advertisement. URL link, etc., may subject Travelzoo
to criminal or civil liability).

       
Travelzoo Inc., 590 Madison Avenue, 21st Floor, New York, NY 10022
Fax number for Insertion orders (650) 943-2433
  Page _ of 3

 



--------------------------------------------------------------------------------



 



10.   Cancellations. Except as otherwise provided In the Insertion Order, the
Insertion Order is non-cancelable by Advertiser. All notices shall be in writing
and shall be deemed delivered when delivered in person or mailed certified
through the United States Postal Service, postage prepaid, or via FedEx
addressed as follows: Travelzoo Inc., Attn: Contracts Department, 800 West El
Camino Real, Suite 180, Mountain View, CA 94040.



10.   Construction. No conditions other than those set forth in the Insertion
Order or these General Terms shall be binding on Travelzoo unless expressly
agreed to in writing by Travelzoo. In the event of any inconsistency between the
Insertion Order and the General Terms, the General Terms shall control.



11.   Miscellaneous. These General Terms, together with the Insertion Order,
(1) shall be governed by and construed in accordance with, the law of the State
of California, without giving effect to principles of conflicts of law; (2) may
be amended only by a written agreement executed by an authorized representative
of each party; and (3) constitute the complete and entire expression of the
agreement between the parties, and shall supersede any and all other agreements,
whether written or oral, between the parties. Advertiser shall make no public
announcement regarding the existence or content of the Insertion Order without
Travelzoo’s written approval, which may be withheld at Travelzoo’s sole
discretion. Both parties consent to the jurisdiction of the courts of the State
of California with respect to any legal proceeding arising In connection with
the Insertion Order/General Terms. All notices shall be in writing and shall be
deemed delivered when delivered in person or mailed certified through the United
States Postal Service, postage prepaid, or via FedEx addressed as follows:
Travelzoo Inc., Attn: Contracts Department, 800 West El Camino Real, Suite 180,
Mountain View, CA 94040.



12.   Third Party Ad Serving. If Travelzoo has approved the use by Advertiser of
a third party ad server (Third Party Ad Server) In connection with this
insertion Order, the following provisions shall also apply:

(1) The Advertiser shall post each advertisement to a staging area and shall
notify Travelzoo of such posting at least four (4) business days prior to the
date on which Third Party Ad Server is scheduled to serve such advertisement to
a Travelzoo property. Such advertisement shall be reviewed by Travelzoo and must
be approved in writing by Travelzoo before it can be served by Third Party Ad
Server. In accordance with Section 9, Travelzoo reserves the right to reject any
advertisement or any element thereof, for any reason at its sole discretion.

(2) The Advertiser shall post all scheduling changes, new target URLs, new HTML
specifications, new graphics and all other new or revised advertisements
(“Revisions”) to a staging area and shall notify Travelzoo of such postings at
least four (4) days prior to the date Advertiser wishes such Revisions to take
effect. Revisions shall not be implemented until approved by Travelzoo in
writing, which approval shall be at Travelzoo’s sole discretion.

(3) If Advertiser discovers that Advertiser or Third Party Server has served, or
caused to be served, an advertisement to a Travelzoo property in violation of
this Agreement, Advertiser must immediately provide notice to Travelzoo of the
violation (along with a written explanation) and remove the advertisement from
its placement or rotation to the Travelzoo properties, Nothing in this Section
shall limit any of Travelzoo’s rights or remedies In the event of such breach.

(4) In the event Travelzoo exercises its right to cancel an advertisement in
accordance with Section 9 hereof, Travelzoo shall notify Advertiser in writing.
The Advertiser must cause the advertisement to be removed from the Travelzoo
properties and from its advertising rotation no later than four (4) hours after
written notification by Travelzoo.



--------------------------------------------------------------------------------

I hereby agree to the foregoing advertising program and General Terms and
Conditions set forth by Travelzoo. All parties acknowledge that this insertion
order and the General Terms and Conditions represent the entire agreement
between Advertiser and Travelzoo. The undersigned confirms that he/she is
authorized to execute this Agreement on behalf of the Advertiser .

         
Authorized Signature:
  /s/ Emma Coker    

       
 
       
Date:
  2/1/05    

 

--------------------------------------------------------------------------------

   
 
       
Name:
  Emma Coker    

       
 
       
Title:
  Media Direcor    

       
 
       
Company:
  ClickHere    

       

       
Travelzoo Inc., 590 Madison Avenue, 21st Floor, New York, NY 10022
Fax number for Insertion orders (650) 943-2433
  Page _ of 3

 